IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00072-CR

TYRELL J. DEVER,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2016-1869-C2


                          MEMORANDUM OPINION

      On February 25, 2019, Tyrell J. Dever filed a pro se notice of appeal of his conviction

for murder. Dever’s imposition of sentence was on October 29, 2018, and the judgment

of conviction was signed the same day. Dever’s notice of appeal is therefore untimely,

and we have no jurisdiction of an untimely appeal. See TEX. R. APP. P. 26.2(a); Olivo v.

State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996) (no appellate jurisdiction where notice

of appeal is untimely). For the reasons stated, this appeal is dismissed.
        Notwithstanding that we are dismissing this appeal, Dever may file a motion for

rehearing with this Court within 15 days after this opinion and judgment are rendered if

he believes this opinion and judgment are erroneously based on inaccurate information

or documents. See TEX. R. APP. P. 49.1. Moreover, if Dever desires to have the opinion

and judgment of this Court reviewed by filing a petition for discretionary review, that

petition must be filed with the Court of Criminal Appeals within 30 days after either the

day this Court’s judgment is rendered or the day the last timely motion for rehearing is

overruled by this Court. See TEX. R. APP. P. 68.2(a).




                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Dismissed
Opinion delivered and filed March 13, 2019
Do not publish
[CRPM]




Dever v. State                                                                     Page 2